Citation Nr: 0509979	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for narcolepsy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


REMAND

In his October 2002 Substantive Appeal, VA Form 9, the 
veteran requested that he be scheduled for a Board hearing at 
the RO.  The requested hearing was not scheduled, and there 
is no indication in the record that the veteran has withdrawn 
his request for such a hearing.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with the docket 
number of his appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


